


AGREEMENT OF PURCHASE AND SALE


THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made as of September
30, 2015 (the “Effective Date”), by and among RRE TAMARLANE HOLDINGS, LLC, RRE
COACH LANTERN HOLDINGS, LLC, RRE FOXCROFT HOLDINGS, LLC and RRE FP, LLC, each a
Delaware limited liability company, having an address at c/o Resource Real
Estate, Inc., 1845 Walnut Street, 18th Floor, Philadelphia, PA 19103
(collectively, “Seller”) and CHESTNUT REALTY MANAGEMENT, LLC, a Delaware limited
liability company, or its permitted assigns, having an address at One Monarch
Place, Suite 1300, Springfield, MA 01144-1300 (“Buyer”).


W I T N E S S E T H:
In consideration of the covenants and provisions contained herein, and intending
to be legally bound hereby, the parties hereto agree as follows:
1.Agreement to Sell and Purchase. Seller agrees to sell to Buyer, and Buyer
agrees to purchase from Seller, subject to all of the terms and conditions of
this Agreement, all of Seller’s right, title and interest in and to the Casco
Bay Portfolio consisting of (i) Tamarlane Apartments containing 115 apartment
units located at 988 Washington Avenue, Portland, Maine (“Tamarlane”), (ii)
Coach Lantern Apartments containing 90 apartment units located at 32 Coach
Lantern Lane, Scarborough, Maine (“Coach Lantern”), and (iii) Foxcroft
Apartments containing 104 units located at 105 Foxcroft Drive, Scarborough,
Maine (“Foxcroft”), consisting of the following (collectively, the “Property”):
(a)    Real Property. All of that certain tracts of land more fully described on
Exhibits A1 – A3 to this Agreement (the “Land”) together with all improvements
thereon (the “Improvements”), and all appurtenances thereto (including, without
limitation, all easements, rights‑of‑way, development rights, water rights,
privileges, licenses, and other rights and benefits belonging to, running with
the land, or in any way relating to the aforesaid tract of land and all trees,
shrubbery and plants); together with all rights, title and interest of Seller in
and to any land lying in the bed of any street, opened or proposed, in front of
or abutting or adjoining the aforesaid tract of land, and all right, title and
interest of Seller in and to any unpaid award for the taking by eminent domain
of any part of the aforesaid tract of land or for damage to such tract of land
by reason of a change of grade of any street (collectively, the “Real
Property”);
(b)    Personal Property. All fixtures, furniture, equipment, supplies,
warranties, permits, licenses and other tangible and intangible personal
property attached or appurtenant to, or located in or on, or used solely in
connection with the Real Property, which are owned by Seller, and specifically
including the office computers, large appliances, furniture, furnishings, and
equipment, lawnmowers, landscaping equipment, snow removal equipment and other
maintenance equipment located at the Real Property (collectively, the “Personal
Property”); but excluding, however, any “Thin Client Solutions” hardware and
software and any items upon which appears the “Resource Residential” logo,
including without limitation, any door rugs, portable movie screens, marketing
brochures and other literature;
(c)    Leases. The Seller’s interest in all leases, tenancies, licenses and
other agreements for the use or occupancy of any portion of the Property in
effect on the date of this Agreement and all guaranties in connection therewith
(the “Leases”); and
(d)    Contracts. To the extent assignable, the Seller’s interest in all
leasing, service, supply and maintenance contracts relating to the Land,
Improvements, or Personal Property (collectively,

1


1

--------------------------------------------------------------------------------




the “Contracts”), but only to the extent Buyer elects to have such Contracts
assigned to it in accordance with Section 5(c) hereof.
2.    Purchase Price; Deposit. The purchase price (the “Purchase Price”) for the
Property, subject to adjustments as provided in this Agreement, shall be FIFTY
MILLION TWO HUNDRED FIFTY THOUSAND DOLLARS and 00/100 Dollars ($50,250,000.00),
and shall be paid as follows:
(a)    SEVEN HUNDRED FIFTY THOUSAND and 00/100 Dollars ($750,000.00) (the
“Initial Deposit”) to be paid within two (2) business days after the Effective
Date in immediately available funds and delivered to Land Services USA, Inc., 1
South Church Street, Suite 300, West Chester, PA 19380, Attention: Alison
Zugschwert, Phone: (215) 255-8981, Facsimile: (215) 568-8219; Email:
azugschwert@lsutitle.com (“Escrow Holder” or “Title Company”). Notwithstanding
the foregoing, Buyer shall have the right to select a different Title Company
during the Inspection Period.
(b)    If Buyer has not terminated this Agreement as provided herein, an
additional deposit in the amount of SEVEN HUNDRED FIFTY THOUSAND and 00/100
Dollars ($750,000.00) (together with the Initial Deposit, the “Deposit”) shall
be within one (1) business day after the expiration of the Inspection Period in
immediately available funds and delivered to Escrow Holder.
(c)    The Deposit shall be held by Escrow Holder in one or more interest
bearing federally‑insured money market accounts acceptable to both Seller and
Buyer, or in short‑term United States Government obligations having a maturity
date which is not later than the Closing Date (as hereinafter defined). As used
in this Agreement, “Deposit” shall mean and include the Deposit as defined in
Subsection 2(b) above and any interest earned thereon. If requested by Escrow
Holder, Buyer shall execute and deliver a Form W-9 to Escrow Holder. Failure by
Buyer to deliver the Deposit as provided above shall render this Agreement
voidable at the option of the Seller.
(d)    The balance of the Purchase Price, as adjusted in accordance herewith,
shall be paid at Closing by wire transfer of immediately available funds and
delivered to Escrow Holder.
(e)     The parties agree that the Purchase Price shall be allocated as follows:
(i)    Tamarlane        $18,300,000
(ii)    Coach Lantern        $16,750,000
(iii)    Foxcroft        $15,200,000
(f)    Withholding Tax.  Seller is hereby notified that Buyer will withhold two
and one-half percent (2.5%) of the purchase price for transfer to the Maine
Revenue Services pursuant to 36 M.R.S.A. §5250-A unless (a) Seller furnishes a
certificate to Buyer at the Closing, as hereinafter defined, stating, under
penalty of perjury, that as of the date of the Closing, Seller is a resident of
the State of Maine, or (b) Seller furnishes a certificate from the Maine Revenue
Services to Buyer at the Closing stating that no (or reduced) taxes are due on
the gain from the transfer of the Premises or that Seller has provided adequate
security to the Maine Revenue Services to cover the tax liability resulting from
said transfer.


3.    Disposition of Deposit; Defaults.

2


2

--------------------------------------------------------------------------------




(a)    Held in Escrow. The Deposit shall be held in escrow and disbursed by
Escrow Holder strictly in accordance with the terms of this Agreement.
(b)    Upon Default.
(i)    IF BUYER, WITHOUT THE RIGHT TO DO SO AND IN DEFAULT OF ITS OBLIGATIONS
UNDER THIS AGREEMENT, FAILS TO COMPLETE CLOSING OR OTHERWISE MATERIALLY DEFAULTS
UNDER OR MATERIALLY BREACHES THIS AGREEMENT, SELLER SHALL HAVE THE RIGHT TO BE
PAID THE DEPOSIT AS LIQUIDATED DAMAGES. THE PARTIES HAVE AGREED THAT SELLER’S
ACTUAL DAMAGES, IN THE EVENT OF A BUYER DEFAULT WOULD BE EXTREMELY DIFFICULT OR
IMPRACTICABLE TO DETERMINE. AFTER NEGOTIATION, THE PARTIES HAVE AGREED THAT,
CONSIDERING ALL THE CIRCUMSTANCES EXISTING ON THE DATE OF THIS AGREEMENT, THE
AMOUNT OF THE DEPOSIT IS A REASONABLE ESTIMATE OF THE DAMAGES THAT SELLER WOULD
INCUR IN SUCH EVENT. EACH PARTY SPECIFICALLY CONFIRMS THE ACCURACY OF THE
STATEMENTS MADE ABOVE AND THE FACT THAT EACH PARTY WAS REPRESENTED BY COUNSEL
WHO EXPLAINED, AT THE TIME THIS AGREEMENT WAS MADE, THE CONSEQUENCES OF THIS
LIQUIDATED DAMAGES PROVISION. THE RIGHT OF SELLER TO BE PAID THE DEPOSIT SHALL
BE SELLER’S EXCLUSIVE AND SOLE REMEDY FOR BUYER’S FAILURE TO PURCHASE THE
PROPERTY OR BREACH OF A REPRESENTATION OR WARRANTY.
(ii)    If Seller, without the right to do so and in default of its obligations
under this Agreement, fails to complete Closing or otherwise materially defaults
under or materially breaches this Agreement, Buyer shall have the right to (i)
terminate this Agreement, in which event Buyer shall be entitled to the return
of the Deposit and shall be reimbursed by Seller for its third party
out-of-pocket expenses for legal fees and due diligence costs up to the amount
of Fifty Thousand Dollars ($50,000), as its sole and exclusive remedies and
neither Seller nor Buyer shall have any further obligations under this
Agreement, except those matters expressly provided in this Agreement to survive
termination, or (ii) institute a civil court action for specific performance
(but not damages); provided that Buyer shall commence its action of specific
performance against Seller within thirty (30) days after the scheduled Closing
Date. UNDER NO CIRCUMSTANCES MAY BUYER SEEK OR BE ENTITLED TO RECOVER ANY
SPECIAL, CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH
BUYER SPECIFICALLY WAIVES, FROM SELLER FOR ANY BREACH BY SELLER OF ITS
REPRESENTATIONS, WARRANTIES OR COVENANTS OR ITS OBLIGATIONS UNDER THIS
AGREEMENT. BUYER SPECIFICALLY WAIVES THE RIGHT TO FILE ANY LIS PENDENS OR ANY
LIEN AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS FILED AN ACTION SEEKING
SPECFIC PERFORMANCE.
(c)    Upon Closing. If Closing is completed hereunder, Escrow Holder shall pay
the Deposit to Seller as a credit against the Purchase Price.
(d)    Upon Termination by Buyer. If Buyer terminates this Agreement pursuant to
the exercise of its right of termination under Section 5(d) of this Agreement,
then the Deposit (less the Hard Deposit) shall be promptly returned to Buyer
upon Buyer’s written demand. If Buyer terminates this Agreement as a result of
Seller’s default and Seller disputes that it is in default, or if Seller claims
that Buyer is in default and Buyer disputes that it is in default, then upon the
earlier to occur of: (i) receipt by Escrow Holder of written joint instructions
from Seller and Buyer or (ii) entry of a final and unappealable

3


3

--------------------------------------------------------------------------------




adjudication determining which party is entitled to receive the Deposit, the
Deposit shall be distributed in accordance with such written instructions or
adjudication.
(e)    Hard Deposit. Notwithstanding any provision herein to the contrary, Buyer
hereby acknowledges and agrees that $175,000 of the Initial Deposit (the “Hard
Deposit”) shall be a “hard” deposit that is non-refundable to Buyer except as
expressly set forth in this Section 3(e). The Hard Deposit shall be paid to
Seller upon any termination of this Agreement by either party; provided,
however, that Buyer shall be entitled to a return of the Hard Deposit in the
case of a termination by Buyer: (I) under Section 3(b)(ii) (Seller Default),
(II) prior to expiration of the Inspection Period under Section 6(b) (Title and
Survey), (III) prior to expiration of the Inspection Period if Buyer provides
evidence to Seller that Buyer is unable to obtain mortgage financing due to an
environmental condition described in a Phase I environmental report prepared for
Buyer or its prospective lender, (IV) prior to expiration of the Inspection
Period, if Buyer requests permission to perform a Phase II environmental site
assessment pursuant to a recommendation from Buyer’s environmental consultant
and Seller refuses to grant permission for such intrusive physical testing, or
(V) under Section 13 (Casualty) or Section 14 (Condemnation). This provision
shall survive termination of this Agreement.
4.    Closing. The consummation of the purchase and sale of the Property (the
“Closing”) shall take place on or before December 1, 2015, or at earlier date as
mutually agreed to in writing by the parties (the “Closing Date”). The Closing
shall be conducted through an escrow with the Escrow Holder, with escrow fees to
be paid equally by Seller and Buyer. IT IS AGREED THAT TIME IS OF THE ESSENCE OF
THIS AGREEMENT.    


5.    Inspection and Title Review.


(a)    Inspection Period. Buyer and its authorized agents and representatives
shall have the right to enter upon the Land and Improvements (including all of
the apartment units, but subject to the rights of tenants under the Leases and
in accordance with applicable law) at all reasonable times during normal
business hours to inspect and conduct inspections and tests as Buyer may deem
prudent on the Property at its sole cost and expense, including, without
limitation, engineering and hazardous material inspections; provided, however,
any intrusive physical testing will be conducted by Buyer only after obtaining
Seller’s prior written consent. The right granted in the immediately preceding
sentence may be exercised during the period commencing on the Effective Date and
ending on the earlier to occur of the Closing Date or termination of this
Agreement. Buyer shall bear the cost of all inspections and tests, and Buyer
shall give reasonable notice to the management of any inspection or test to be
conducted on the Property. Buyer hereby indemnifies and holds Seller and the
Property harmless as to all loss, property damage, bodily injury, cost or
expense resulting from Buyer’s inspections and tests of the Property, including,
without limitation, claims for services rendered by third parties conducting
such inspections and tests. Buyer shall also restore the Land and Improvements
to the condition in which the same were found before any such entry upon the
Property and inspection or examination was undertaken. Such agreement to repair
and restore, and to indemnify and hold harmless Seller shall expressly survive
closing or any termination of the Agreement. Buyer shall maintain, or shall
cause its contractors to maintain, public liability and property damage
insurance insuring Buyer (and naming Seller as an additional insured party)
against any liability arising out of any entry or inspections of the Property or
work performed about the Property pursuant to the provisions hereof and shall
deliver certificates of insurance evidencing such coverage to Seller prior to
any entry by Buyer or its contractors on the Property.


(b)    Document Review. Within three (3) business days after the Effective Date,
Seller shall deliver to Buyer (or make available at the Property) copies of the
items listed on Schedule 5(b)

4


4

--------------------------------------------------------------------------------




attached hereto and made a part hereof, but only to the extent such items are in
Seller’s possession or control, which includes the possession or control of
Seller’s property manager (collectively, “Documents”); provided that Leases
shall be made available at the Property for inspection, scanning and copying.
Except as otherwise expressly set forth in this Agreement, Seller makes no
representations or warranties, either express or implied, and shall have no
liability with respect to the accuracy or completeness of the information, data
or conclusions contained in any information provided to Buyer, and Buyer shall
make its own independent inquiry regarding the economic feasibility, physical
condition and environmental state of the Property during the period beginning on
the Effective Date and ending at 5:00 pm (Eastern) on October 26, 2015 (the
“Inspection Period”).
(c)    Assignment or Cancellation of Contracts. Prior to the expiration of the
Inspection Period, Buyer shall advise Seller in writing of any Contracts which
it elects to assume; all others shall be terminated by Seller, provided,
however, that Buyer expressly agrees to assume all Contracts that are not
cancellable by their terms or which cannot be terminated without cost or penalty
to Seller.  Seller represents and warrants that Schedule 5(c) attached hereto is
a complete list of all Contracts that are not cancellable. Seller agrees to give
appropriate notices of termination of the Contracts which Buyer timely notifies
Seller it wants cancelled, but only to the extent termination is permitted
thereunder without penalty to Seller. At Closing, Seller shall assign and Buyer
shall assume all Contracts that have not terminated as of the Closing Date,
including without limitation, any remaining rights and obligations under
Contracts under which the notice required to terminate such Contracts, though
delivered, will not have run prior to Closing. All existing agreements for
management of the Property shall be terminated at Closing.
(d)    Right of Termination. If Buyer determines that the Property is not
suitable in Buyer’s sole discretion, then Buyer may terminate this Agreement by
written notice to Seller on or before 5:00 pm (Eastern) on the last day of the
Inspection Period and this Agreement shall be null and void for all purposes
(except for provisions that expressly survive hereunder) and the Deposit (less
the Hard Deposit) shall be promptly returned to Buyer. In the event that Buyer
does not deliver notice of termination of this Agreement prior to the expiration
of the Inspection Period, Buyer shall be deemed to have waived its right to
terminate under this Section 5(d) and the entire Deposit shall be non-refundable
to Buyer except in accordance with the terms of Section 3(b)(ii) above.
6.    Condition of Title.
(a)     Commitment to Insure. Within three (3) business days after the Effective
Date, Seller shall deliver to Buyer a copy of Seller’s current title insurance
policies and Buyer shall promptly order a commitment from the Title Company (the
“Title Commitment”) to provide a standard owner’s title insurance policy for the
Property in an amount equal to the Purchase Price (the “Title Policy”), together
with copies of all instruments identified as exceptions therein; and (ii) Seller
shall deliver to Buyer a copies of Seller’s surveys of the Property
(collectively, the “Existing Survey”). Buyer, at its option and expense, may
obtain a new survey(s), or an update of the Existing Survey of the Real Property
(the “Survey”).
(b)    During the Inspection Period, Buyer shall review title to the Real
Property as disclosed by the Title Commitment and, if obtained, the Survey.
Seller shall have no obligation to cure title objections except to satisfy and
remove liens of an ascertainable amount created by Seller, which liens Seller
shall cause to be released at the Closing or affirmatively insured over by the
Title Company. Seller further agrees to remove any exceptions or encumbrances to
title which are created by Seller after the Effective Date of this Agreement
without Buyer’s written consent. Pursuant to this Section 6(b), Buyer may
terminate this Agreement and receive a refund of the Deposit (including the hard
deposit) if the Title Commitment and Survey are not reasonably acceptable to
Buyer or if the Title Company revises the Title Commitment after

5


5

--------------------------------------------------------------------------------




the expiration of the Inspection Period to add or modify exceptions in a
material adverse manner, if such additions or modifications are not acceptable
to Buyer and are not removed by the Closing Date. Seller shall execute at
Closing an affidavit as to authority, the rights of tenants in occupancy and the
status of mechanics’ liens (and sufficient to remove from the Title Policy any
exception for mechanics’ liens filed against the Real Property which relate to
any matters occurring prior to the Closing Date) in form acceptable to Seller as
the Title Company shall require for the issuance of the Title Policy. The Title
Policy may be delivered after Closing if that is customary in the locality.
7.    Delivery of Possession and Marketable Title. Seller shall deliver fee
simple, marketable title to the Property at Closing. Actual sole and exclusive
physical possession of the Property shall be given to Buyer at Closing
unoccupied and free of any leases, claims to or rights of possession other than
the rights of tenants under Leases by delivery of the keys to the Property and
Seller’s special or limited warranty deed (the “Deed”) in the form attached
hereto as Exhibit B, and Seller’s bill of sale in the form of Exhibit C to this
Agreement duly executed and acknowledged by Seller (the “Bill of Sale”).
8.    Apportionments. All property related items of income and expense,
including but not limited to the following, shall be apportioned between Seller
and Buyer as of 11:59 p.m. on the day prior to the Closing Date (the “Pro Ration
Date”) as follows:
(a)    Taxes. All real estate taxes, charges and assessments affecting the
Property (collectively, “Taxes”) shall be prorated on a per diem basis as of the
Pro Ration Date, disregarding any discount or penalty and on the basis of the
actual fiscal year for which such taxes are assessed, and Buyer shall assume
liability for Taxes accruing in the fiscal year in which Closing occurs. If any
of the same have not been finally assessed, as of the date of Closing, then the
same shall be adjusted at Closing based upon the most recently issued bills
therefor, and shall be re‑adjusted immediately when and if final bills are
issued. Buyer hereby acknowledges and agrees that Seller has or may file appeals
(the “Appeals”) prior to the Closing Date with respect to the current fiscal
year and also with respect to prior year(s) ad valorem property taxes applicable
to the Property (the “Appealed Taxes”). Seller shall be entitled, in Seller’s
sole discretion, to continue to pursue such Appeals after the Closing Date. In
the event that any such Appeal is successful in reducing the amount of Appealed
Taxes payable with respect to prior years, Seller shall be entitled to the full
amount of any rebate, refund or reduction resulting from such Appeal. In the
event that any such Appeal is successful in reducing the amount of Appealed
Taxes payable with respect to the current fiscal year, Seller and Buyer shall
prorate the net proceeds of any rebate, refund or reduction resulting from such
Appeal relating to the current fiscal year, after payment of Seller’s third
party costs incurred in connection with the Appeal. This provision shall
expressly survive Closing and the recordation of the Deed.
(b)    Rents.     Rents and other income and revenue relating to the Property
and collected by Seller during the month in which Closing occurs shall be deemed
earned ratably on a per diem basis and shall be prorated as of the Pro Ration
Date and any excess amount shall be applied to past due amounts, if any. All
such amounts collected by Seller or Buyer from tenants or other payors after
Closing shall be paid over and applied in the following order of priority: (i)
first, on account of rents and other sums due to Seller and Buyer (and pro‑rated
between them as of the Pro Ration Date) for the month in which Closing occurs;
(ii) if received after the 24th of any month, then second to the next calendar
month, with any excess to any past due rents; (iii) if received prior to the
24th of any month, then, on account of rents and other sums due to Seller for
any month prior to the month of Closing; and (iv) thereafter, on account of
rents and other sums due to Buyer after Closing. Notwithstanding the foregoing,
Buyer’s obligation to apply rents received after Closing to past due rents owed
to Seller shall automatically terminate sixty (60) days after Closing.

6


6

--------------------------------------------------------------------------------




(c)    Other. All normal and customarily proratable items including without
limitation operating expenses, personal property taxes, minimum water and sewer
rentals, payments due under the Contracts which are to be assigned to Buyer,
prepaid license fees and other charges for licenses and permits for the Real
Property which will remain in effect for Buyer’s benefit after Closing and
municipal rubbish removal charges, shall be apportioned pro rata between Seller
and Buyer on a per diem basis based upon a calendar year.
(d)    Security Deposits. The total sum of all tenant security deposits
currently held by Seller, together with all interest earned thereon as of the
Closing Date, shall be transferred to Buyer at Closing by operation of a credit
against the Purchase Price. Seller shall provide Buyer with a detailed list of
security deposits for each tenant of the Property, together with the total
amount of all accrued interest on the security deposits held by Seller.
(e)    Utility Meter Readings. Seller shall obtain readings of the water,
electric, gas and other utility meters servicing the Real Property (other than
meters measuring exclusively utility consumption which is to be paid in full by
tenants under Leases) to a date no sooner than two (2) days prior to the Closing
Date. At or prior to Closing, Seller shall pay all charges based upon such meter
readings, adjusted to include a reasonable estimate of the additional charges
due for the period from the dates of the respective readings until the Closing
Date. If Seller is unable to obtain readings of any meters prior to the Closing
Date, Closing shall be completed without such readings and upon the obtaining
thereof, Seller shall pay the charges incurred prior to the Closing Date as
reasonably determined by both Buyer and Seller based upon such readings, and at
Closing, Seller shall deposit with the Title Company an amount reasonably
estimated to represent the anticipated obligation of Seller under this sentence.


(f)    RUBS. In addition to any other prorations described in this Agreement,
any ratio utility billing systems (“RUBS”) applicable to the Property, for the
following categories of utilities and other reimbursements: (i) electricity,
(ii) gas, (iii) water / sewer, (iv) trash, (v) pest control and (vi) other,
attributable to the uncollected or trailing collections two calendar months
prior to Closing will be reflected as a credit to Seller at Closing and will be
calculated for closing purposes on the uncollected or trailing collections
monthly periods based on the monthly average actual trailing RUBS for six months
prior to Closing according to the income statements prepared by Seller and
provided to Buyer.  A subsequent cash adjustment of RUBS between Seller and
Buyer will be made when actual figures are available, but in all events within
90 days after the Closing Date.  Seller and Buyer each agree to provide such
information as the other may reasonably request regarding RUBS and the billing,
collection, and payment thereof.
(g)    True-up. Subsequent to the Closing, if at any time during the 90-day
period following Closing the actual amount of any pro-rated items that were
based upon estimations at Closing, including without limitation, utilities and
other operating expenses with respect to the Property for the month in which the
Closing occurs, are determined, the parties agree to adjust the proration of
utilities and other operating expenses and, if necessary, to refund or repay
such sums as shall be necessary to effect such adjustment. For clarification,
this Section 8(g) shall not apply to Taxes, Rents or RUBS which shall be
pro-rated and paid under Sections 8(a), 8(b) and 8(f) respectively.
(h)    Closing Costs. Seller shall pay (i) ½ of all escrow fees; (ii) ½ of all
realty transfer taxes imposed on the Deed and the conveyance of the Real
Property, including without limitation, all state and local transfer taxes,
(iii) recordation charges customarily paid by sellers per local custom (iv) all
of Seller’s legal costs and expenses, (v) brokerage commissions and (vi) other
closing costs which are customarily allocated to sellers per local custom. Buyer
shall pay (i) ½ of all realty transfer taxes imposed

7


7

--------------------------------------------------------------------------------




on the Deed and the conveyance of the Real Property, including without
limitation, all state and local transfer taxes; (ii) recordation charges
customarily paid by buyers per local custom; (iii) all title insurance costs and
expenses, including without limitation, title search and exam, Owner’s Policy
premium and Loan Policy premium (iv) cost of the Survey, (v) ½ of all escrow
fees, (vi) all other closing costs which are customarily allocated to buyers per
local custom, (vii) all costs, fees, recordation taxes and assessments with
respect to any financing, and (viii) Buyer’s legal costs and expenses. All other
costs and expenses incurred in connection with the transaction contemplated
hereby and not specifically allocated herein shall be paid by the party
incurring the same.
(i)    Up Front Payments. Any one-time inducement payments or other
non-refundable fees, royalties or other payments made or paid to the owner of
the Property under any Contract assumed by Buyer at Closing, including, but not
limited to, any payments made to the owner of the Property under any cable
agreement (“Up Front Payments”), shall be not be apportioned pro rata between
Seller and Buyer and Buyer shall not receive any credit from Seller at closing
for any portion of any One-Time Payment attributable or allocable to any period
of time from and after Closing.
(j)    Any credit due to Buyer pursuant to Section 8 shall be applied as a
credit against the Purchase Price, and any credit due to Seller pursuant to
Section 8 shall be paid by Buyer to Seller at Closing as an addition to the
Purchase Price.
9.    Property Condition. THE PROPERTY IS BEING SOLD IN AN “AS IS,” “WHERE IS”
CONDITION AND “WITH ALL FAULTS” AS OF THE EFFECTIVE DATE, SUBJECT TO NORMAL WEAR
AND TEAR AND DAMAGE BY FIRE OR OTHER CASUALTY AS SET FORTH HEREIN. EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT AND EXCEPT FOR COVENANTS IN THE DEED,
BUYER ACKNOWLEDGES AND AGREES THAT SELLER HAS NOT MADE, DOES NOT MAKE AND
SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS, WARRANTIES, PROMISES,
COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER
EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, AND NO
RESPONSIBILITY HAS BEEN OR IS ASSUMED AND/OR UNDERTAKEN BY SELLER OR BY ANY
PARTNER, OFFICER, DIRECTOR, PERSON, FIRM, AGENT, ATTORNEY OR REPRESENTATIVE
ACTING OR PURPORTING TO ACT ON BEHALF OF SELLER AS TO, CONCERNING OR WITH
RESPECT TO (I) THE CONDITION OR STATE OF REPAIR OF THE PROPERTY; (II) THE
COMPLIANCE OR NONCOMPLIANCE OF THE PROPERTY WITH ANY APPLICABLE LAWS,
REGULATIONS OR ORDINANCES (INCLUDING, WITHOUT LIMITATION, ANY APPLICABLE ZONING,
BUILDING, HANDICAPPED ACCESSIBILITY, OR DEVELOPMENT LAWS, CODES, RULES AND
REGULATIONS); THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY,
OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY; (III) THE MANNER OR QUALITY
OF THE CONSTRUCTION OR MATERIALS, IF ANY, INCORPORATED WITHIN THE PROPERTY; (IV)
THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH BUYER
MAY CONDUCT THEREON; (V) THE VALUE, EXPENSE OF OPERATION, OR INCOME POTENTIAL OF
THE PROPERTY; (VI) ANY OTHER FACT OR CONDITION WHICH HAS OR MIGHT AFFECT THE
PROPERTY OR THE CONDITION, STATE OF REPAIR, COMPLIANCE, VALUE, EXPENSE OF
OPERATION OR INCOME POTENTIAL OF THE PROPERTY OR ANY PORTION THEREOF; OR (VII)
WHETHER THE PROPERTY CONTAINS ASBESTOS OR ANY OTHER HARMFUL, HAZARDOUS OR TOXIC
SUBSTANCES OR PERTAINING TO THE EXTENT, LOCATION OR NATURE OF SAME, OR THE
CONDITION OF THE PROPERTY, INCLUDING WITHOUT LIMITATION, WATER, SOIL, AND
GEOLOGY. THE PARTIES AGREE THAT ALL UNDERSTANDINGS AND AGREEMENTS HERETOFORE
MADE BETWEEN THEM OR THEIR

8


8

--------------------------------------------------------------------------------




RESPECTIVE AGENTS OR REPRESENTATIVES ARE MERGED IN THIS AGREEMENT AND THE
EXHIBITS HERETO ANNEXED, WHICH ALONE FULLY AND COMPLETELY EXPRESS THEIR
AGREEMENT. BUYER SHALL NOT RELY UPON ANY STATEMENT OR REPRESENTATION BY OR ON
BEHALF OF SELLER UNLESS SUCH STATEMENT OR REPRESENTATION IS SPECIFICALLY SET
FORTH IN THIS AGREEMENT.
BUYER WAIVES AND RELEASES SELLER FROM ANY PRESENT OR FUTURE CLAIMS ARISING FROM
OR RELATING TO THE PRESENCE OR ALLEGED PRESENCE OF ASBESTOS, OR ANY OTHR
HARMFUL, HAZARDOUS OR TOXIC SUBSTANCES IN, ON, UNDER OR ABOUT THE PROPERTY
INCLUDING, WITHOUT LIMITATION, ANY CLAIMS UNDER OR ON ACCOUNT OF (I) THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS
THE SAME MAY HAVE BEEN OR MAY BE AMENDED FROM TIME TO TIME; (II) ANY OTHER
FEDERAL, STATE OR LOCAL LAW, ORDINANCE, RULE OR REGULATION, NOW OR HEREAFTER IN
EFFECT, THAT DEALS WITH OR OTHERWISE IN ANY MANNER RELATES TO ENVIRONMENTAL
MATTERS OF ANY KIND; OR (III) THIS AGREEMENT OR THE COMMON LAW. THE TERMS AND
PROVISIONS OF THIS PARAGRAPH SHALL SURVIVE CLOSING HEREUNDER.


BUYER ACKNOWLEDGES THAT BUYER IS A SOPHISTICATED BUYER WHO IS FAMILIAR WITH THIS
TYPE OF PROPERTY. BUYER IS ACQUIRING THE PROPERTY “AS IS,” “WHERE IS” AND “WITH
ALL FAULTS,” IN ITS PRESENT STATE AND CONDITION, WITHOUT REPRESENTATION OR
WARRANTY BY SELLER OR ANY OF ITS REPRESENTATIVES OR AGENTS AS TO ANY MATTERS
WHATSOEVER EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH IN THIS AGREEMENT, AND TO
THE MAXIMUM EXTENT PERMITTED BY LAW, NO PATENT OR LATENT CONDITION AFFECTING THE
PROPERTY IN ANY WAY, WHETHER OR NOT KNOWN OR DISCOVERABLE OR HEREAFTER
DISCOVERED, SHALL AFFECT BUYER’S OBLIGATIONS HEREUNDER, NOR SHALL ANY SUCH
CONDITION GIVE RISE TO ANY RIGHT OF DAMAGES, RESCISSION OR OTHERWISE AGAINST
SELLER.


10.    Representations and Warranties of Seller. Except, in all cases, for any
fact, information or condition disclosed in the Documents, Title Commitment,
Existing Survey, Survey, Contracts or which is otherwise actually known to Buyer
prior to Closing, each entity comprising the Seller makes the following
representations and warranties to Buyer with respect to itself and the portion
of the Property that it owns, which representations and warranties are true and
correct as of the date of this Agreement (the “Seller Representations”):
(a)    Seller is a limited liability company, duly formed, validly existing and
in good standing under the laws of the State of Delaware, with all legal power
and authority to undertake, observe and perform all of Seller’s agreements and
obligations hereunder.
(b)    Seller has full power, authority and legal right to execute, deliver and
comply with this Agreement, and all actions of the Seller and other
authorizations necessary or appropriate for the execution and delivery of and
compliance with this Agreement have been taken or obtained and this Agreement
constitutes the valid and legally binding obligation of the Seller enforceable
against it in accordance with its terms; and the individual executing this
Agreement and each of the documents executed in connection herewith on behalf of
the Seller has the power and authority to do so. This Agreement and all
documents executed by Seller that are to be delivered to Buyer at Closing (i)
are, or at the time of Closing will be, duly authorized, executed and delivered
by Seller, and (ii) do not, and at the

9


9

--------------------------------------------------------------------------------




time of Closing will not, violate any provision of any agreement or judicial
order to which Seller is a party; and
(c)    No consents are required to be obtained from, and no filings are required
to be made with, any governmental authority or third party in connection with
the execution and delivery of this Agreement by Seller or the consummation by
Seller of the transactions contemplated hereby.
(d)    Seller is not a foreign person within the meaning of Section 1445 of the
Internal Revenue Code of 1986, as amended.
(e)    To Seller’s knowledge, there are no actions, proceedings, litigation or
governmental investigations or condemnation actions either pending or threatened
with respect to the Property except for matters covered by Seller’s current
insurance policies that will not affect the Property after Closing.
(f)    To Seller’s knowledge, the rent rolls and delinquency reports attached
hereto as Exhibit “D-1” and “D-2” are true, correct and genuine in all material
respects as of the date shown thereon.


(g)    To Seller’s knowledge, as of the Effective Date, Seller has not received
written notice of any material default under any of the Contracts that will not
be terminated on the Closing Date.


(h)    Seller has no actual knowledge that the Documents provided to Buyer are
inaccurate in any material respect.
(i)    Neither Seller nor any of its affiliates is, nor will they become, a
person or entity with whom U.S. persons or entities are restricted from doing
business under regulations of the Office of Foreign Asset Control (“OFAC”) of
the Department of the Treasury (including those named on OFAC’s Specially
Designated and Blocked Persons List) or under any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism) or other governmental action and does not, to its actual knowledge,
engage in any dealings or transactions or be otherwise associated with such
persons or entities.
(j)    Except as provided to Buyer, there are no written agreements with any
real estate broker, leasing agent or other party (including, without limitation,
each of the current managers of the Property), that entitle or will entitle such
real estate broker, agent or other party to any leasing or other brokerage
commission or payment or finder’s fee as a result of any tenancy existing as of
the date of this Agreement or the exercise by any tenant under a Lease existing
as of the date of this Agreement of an option to extend or renew its lease or
expand its leased premises as such options exist as of the date of this
Agreement in its Lease.
(k)    As of the Effective Date, Seller has not received any written notice that
it is in default under any of the covenants, easements or restrictions
encumbering the Property or any portion thereof that have not been cured.
(l)    Seller has not granted to any third party an option to purchase or right
of first refusal to purchase the Property, or entered into a purchase and sale
agreement for the Property, and Seller shall not after the Effective Date enter
into any such agreement with a third party.

10


10

--------------------------------------------------------------------------------




(m)    The Property is not subject to rent control, vacancy decontrol, rent
moratorium or any restrictions on the amount of rent which can be charged to
tenants.
(n)    As of the Effective Date, Seller has not received any written notice of
any material physical defects at the Property, such as structural or roof
defects, building systems defects or other similar material defects that have
not been replaced, repaired or otherwise cured.
(o)    To the best of Seller’s knowledge, true, accurate and complete copies of
the Leases are available for inspection at the Property, together with copies of
all amendments thereto and no amount payable by any tenant under any Lease has
been prepaid for more than one month in advance of the due date thereof except
as set forth on the Rent Roll.
Seller and Buyer agree that Seller’s Representations shall survive Closing for a
period of six (6) months (the “Survival Period”) and Seller shall have no
liability after the Survival Period with respect to any of the Seller
Representations contained herein except for claims made by Buyer during the
Survival Period. Any representations or warranties made to “Seller’s knowledge”
shall not be deemed to imply any duty of inquiry. Buyer shall have the right to
bring a claim for actual damages during the Survival Period if Buyer learns
during the Survival Period that Seller has breached its representations and
warranties set forth in this Agreement.


For the period prior to the Closing, Buyer agrees to notify Seller promptly in
writing if Buyer discovers, believes or obtains actual or constructive knowledge
that: (i) there has been a breach of Seller’s representations and warranties set
forth in this Section 10, (ii) any representation or warranty of Seller set
forth in this Section 10 is inaccurate in any material respect, or (iii) Seller
has failed to deliver to Buyer any document or material which it is obligated to
deliver hereunder. Seller’s representations and warranties shall be deemed to be
modified to include any such discovery, belief or knowledge by Buyer occurring
or obtained prior to the Closing. Buyer hereby waives any right Buyer may have
to commence any action(s) to enforce any alleged breach and/or violation of any
representations of Seller as set forth in this Agreement or to seek damages in
connection therewith in the event that Buyer obtains actual knowledge of any
such alleged breach and/or violation prior to Closing and fails to give Seller
notice thereof before the Closing Date.
11.    Representations and Warranties of Buyer. Buyer, to induce Seller to enter
into this Agreement and to complete Closing, makes the following representations
and warranties to Seller, which representations and warranties are true and
correct as of the date of this Agreement, and shall be true and correct at and
as of the Closing Date in all respects as though such representations and
warranties were made both at and, as of the date of this Agreement, and except
as otherwise set forth herein, at and as of the Closing Date.
(a)    Buyer is a limited liability company, duly formed, validly existing and
in good standing under the laws of the State of Delaware, with all legal power
and authority to undertake, observe and perform all of Buyer’s agreements and
obligations hereunder.
(b)    Buyer has full power, authority and legal right to execute, deliver and
comply with this Agreement, and all actions of the Buyer and other
authorizations necessary or appropriate for the execution and delivery of and
compliance with this Agreement have been taken or obtained and this Agreement
constitutes the valid and legally binding obligation of the Buyer enforceable
against it in accordance with its terms; and the individual executing this
Agreement and each of the documents executed in connection herewith on behalf of
the Buyer has the power and authority to do so. This Agreement and all documents
executed by Buyer that are to be delivered to Seller at Closing (i) are, or at
the time of Closing will be, duly authorized, executed and delivered by Buyer,
and (ii) do not, and at the

11


11

--------------------------------------------------------------------------------




time of Closing will not, violate any provision of any agreement or judicial
order to which Buyer is a party.
(c)    No consents are required to be obtained from, and no filings are required
to be made with, any governmental authority or third party in connection with
the execution and delivery of this Agreement by Buyer or the consummation by
Buyer of the transactions contemplated hereby.
(d)    Neither Buyer nor any of its affiliates is, nor will they become, a
person or entity with whom U.S. persons or entities are restricted from doing
business under regulations of the Office of Foreign Asset Control (“OFAC”) of
the Department of the Treasury (including those named on OFAC’s Specially
Designated and Blocked Persons List) or under any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism) or other governmental action and does not, to its actual knowledge,
engage in any dealings or transactions or be otherwise associated with such
persons or entities.
(e)    Buyer acknowledges that the Property may be subject to the federal
Americans With Disabilities Act (the "ADA") and the federal Fair Housing Act
(the "FHA"). The ADA requires, among other matters, that tenants and/or owners
of "public accommodations" remove barriers in order to make the Property
accessible to disabled persons and provide auxiliary aids and services for
hearing, vision or speech impaired persons. Seller makes no warranty,
representation or guarantee of any type or kind with respect to the Property's
compliance with the ADA or the FHA (or any similar state or local law), and
Seller expressly disclaims any such representation. Buyer acknowledges that it
is solely responsible for determining whether the Property complies with the ADA
and the FHA. The provisions of this Section 11(e) shall survive indefinitely the
Closing or earlier termination of this Agreement and shall not be merged into
the Deed or other closing documents.
(f)    It is expressly acknowledged by Buyer that this transaction is not
subject to any financing contingency and no financing for this transaction shall
be provided by Seller.
(g)    Buyer is a sophisticated and experienced Buyer of commercial properties
including without limitation, apartment projects, and has participated in and is
familiar with the acquisition, development, redevelopment, ownership,
management, and operation of real estate projects similar to the Property. Buyer
has or will have under the terms of this Agreement adequate opportunity to
complete and will have completed all physical, financial, legal and regulatory
investigations and examinations relating to the Property that it deems
necessary, and will acquire the same on the basis of such investigations and
examinations and the title insurance protection afforded by the Title Policy as
well as the basis of any financial information, rent roll and Leases provided or
to be provided by Seller.
12.    Operations Prior to Closing. Between the date of the execution of this
Agreement and Closing:
(a)    Operations and Management. During the pendency of this Agreement, Seller
shall carry on its business and activities relating to the Property,
substantially in the same manner as it did before the Effective Date. Seller
shall maintain the physical condition of the Property in substantially its
current condition, reasonable wear and tear and damage by fire and other
casualty excepted. From and after the conclusion of the Inspection Period,
Seller shall not apply any Security Deposits to tenant arrearages unless the
tenant has vacated or been evicted prior to the Closing Date.

12


12

--------------------------------------------------------------------------------




(b)    Compliance with Obligations. Seller shall comply in all material respects
with the obligations of Seller under the Leases, the Contracts and all other
agreements and contractual arrangements by which Seller and/or the Property are
bound or affected. Seller shall maintain its current insurance policy in full
force and effect and shall pay all required premiums and other charges.
(c)    New Contracts; New Leases. Seller shall not enter into any contract for
or on behalf of or affecting the Property which cannot be terminated upon no
more than thirty (30) days’ prior notice or without charge, cost, penalty or
premium, and, after expiration of the Inspection Period, shall not renew, fail
to give a notice which, in the absence of which, will result in an automatic
renewal of, modify, cancel or terminate any Contracts except in accordance with
notices given by Buyer under Section 5(c). Notwithstanding anything to the
contrary set forth herein, Seller may enter into new leases or renewal leases
for all or any portion of the Property in accordance with its current leasing
parameters and procedures.
13.    Casualty.
(a)    Destruction. If at any time prior to the Closing Date any portion of the
Property should sustain damage by fire or other casualty (a “Casualty”), Seller
shall promptly give written notice (“Casualty Notice”) thereof to Buyer, which
notice shall include Seller’s estimate of the time and cost necessary to repair
or remedy the damage caused by such Casualty. Seller shall also promptly give
notice to its insurer. If the Property is the subject of a Casualty which is
material, Buyer shall have the right, at its sole option, of terminating this
Agreement (by written notice to Seller and Escrow Holder given within ten (10)
days after receipt of the Casualty Notice from Seller). Seller shall provide
copies to Buyer of all correspondence with its insurance company or insurance
agent after the event of Casualty. For purposes hereof, a “material” Casualty is
one where the cost of restoring any one apartment complex exceeds $800,000. In
addition, solely with respect to a Casualty where the cost of restoration is
above $25,000, Buyer may terminate this Agreement in the event that such
Casualty is uninsured (which, for clarification purposes, shall not include any
Casualty for which insurance proceeds are not paid merely because the deductible
exceeds the amount of proceeds) or if the insurance provider denies coverage for
such Casualty due to an act or omission of Seller. If Buyer does not terminate
this Agreement, the proceeds of any insurance with respect to the Property paid
to Seller between the date of this Agreement and the Closing Date shall be paid
over to Buyer at the time of Closing (less any amount expended by Seller under
Section 13(b) below) and all unpaid claims and rights in connection with losses
to the Property shall be assigned to Buyer at Closing, and the amount of the
deductible required to be paid under the Seller’s applicable insurance policy or
policies will be paid to Buyer, without in any manner affecting the Purchase
Price.
(b)    Repairs. If the Property is the subject of a Casualty, but Buyer does not
terminate this Agreement pursuant to the provisions of Section 13(a) above, then
Seller shall cause all temporary repairs to be made to the Property as shall be
required to prevent further deterioration and damage to the Property prior to
the Closing Date. Seller shall have the right to be reimbursed from the proceeds
of any insurance with respect to the Property paid between the date of this
Agreement and the Closing Date for the cost of all such repairs made pursuant to
this Section 13(b). Except for the obligation of Seller to repair the Property
set forth in this Section 13(b), Seller shall have no other obligation to repair
any Casualty, damage or destruction in the event Buyer does not elect to
terminate this Agreement pursuant to the provisions of Section 13(a), and in
such event, Buyer shall accept the Property at Closing as damaged or destroyed
by the Casualty.
14.    Eminent Domain. If any condemnation or eminent domain (a “Taking”)
affects all or any part of the Property prior to Closing, or if any proceeding
for a Taking is commenced prior to Closing, or

13


13

--------------------------------------------------------------------------------




if notice of the contemplated commencement of a Taking is given prior to
Closing, Seller shall deliver written notice of such Taking to Buyer and Buyer,
to the extent such Taking is material in Buyer’s reasonable judgment, shall have
the right, at its sole option, of terminating this Agreement (by written notice
to Seller within ten (10) days after receipt by Buyer of written notice from
Seller of the Taking). For purposes hereof, a “material” Taking shall mean a
portion of any one of the apartment complexes is taken which causes (i) a
material reduction in the size of such Property or a material interference with
the use and operation of such Property, (ii) a material reduction in the number
of parking spaces available at such Property, (iii) a material adverse effect on
the ingress and egress to and from such Property, or (iv) a material reduction
in the gross income that it is anticipated will be generated at such Property.
If Buyer does not terminate this Agreement, the Purchase Price shall be reduced
by the total of any awards or damages received by Seller, and Seller shall, at
Closing, be deemed to have assigned to Buyer all of Seller’s right, title and
interest in and to any awards or damages to which Seller may have become
entitled or may thereafter be entitled by reason of any exercise of the power of
eminent domain or condemnation with respect to or for the Taking of the Property
or any portion thereof.
15.    Items to be Delivered at Closing.
(a)    By Seller. At Closing, Seller shall deliver to Buyer the following:
(i)    Deed. The Deed;
(ii)    Bill of Sale. The Bill of Sale for the transfer of the Personal
Property;
(iii)    Assignments of Leases and Contracts. Assignments in the form of Exhibit
E and Exhibit F, respectively, of Seller’s interest in the Leases and the
Contracts (to the extent not required to be terminated before Closing) to be
assigned to Buyer, assigning to Buyer or Buyer’s assignee all of the lessor’s
and Seller’s rights, title and interest in the Leases and such Contracts;
(iv)    Certificate Updating Reps and Warranties. A certificate, signed by
Seller, as of the Closing Date, stating that the representations and warranties
set forth in this Agreement remain true, accurate and complete in all material
respects;
(v)    Keys. All keys, security cards and security codes to the Property in
Seller’s possession;
(vi)    Title Company Affidavits. Such affidavits reasonably required by the
Title Company to delete the so-called “standard exceptions” (other than the
standard survey exceptions) and date the Title Policy no earlier than the date
of Closing;
(vii)    Updated Rent Roll. A rent roll in the form of Exhibit D of the rents
and other charges and payments due from tenants under the Leases, including
without limitation any which are in arrears, all dated as of the Closing Date
and certified by Seller as true and correct in all material respects;
(viii)    State Forms. Any forms required by the County or State in connection
with the conveyance of the Property and the recordation of the Deed, including
without limitation, the appropriate Real Estate Withholding form(s) and a
Declaration of Value;
(ix)    Underground Oil Tank Notice. If required by law, an Underground Oil Tank
Notice meeting all statutory requirements.

14


14

--------------------------------------------------------------------------------




(x)    Plans and Specifications. To the extent in Seller’s possession, all plans
and specifications for the improvements which constitute a part of the Property
and all alterations and additions thereto, and project manuals for the Property;
(xi)    Books and Records. Duplicate copies of all books, records and operating
reports in Seller’s possession which are necessary to insure continuity of
operation of the Property;
(xii)    FIRPTA. An affidavit stating that Seller is not a foreign person or
entity within the meaning of Sections 1445 and 7701 of the IRS Code, as required
by Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”) in
the form attached as Exhibit G hereto; and
(xiii)    Tenant Notice Letter. A letter to the tenants of the Property
indicating that the Property has been sold to Buyer and directing that all
future rental payments be sent to Buyer in substantially the form attached as
Exhibit H hereto with information to be supplied by Buyer regarding the payment
of future rents (the “Tenant Notice Letter”); and
(xiv)    Resolutions; Title Company Affidavits, Etc. Resolutions and
certificates, including a 1099 certificate, as required to evidence good
standing and the due authorization of the execution and performance of this
Agreement and the documents to be delivered pursuant hereto together with all
affidavits, indemnities and other agreements required by the Title Company; and
(xv)    Other Documents. Any other documents required to be delivered pursuant
to any other provisions of this Agreement.
(b)    By Buyer. At Closing, Buyer shall deliver to Seller the following:
(i)    Purchase Price. The balance of the Purchase Price;
(ii)    Assumption Agreements. Assumption agreements, in the form of Exhibit E
and Exhibit F respectively, of the Leases and of the Contracts to be assigned to
Buyer, duly executed and acknowledged by Buyer;
(iii)    State Forms. Any forms required by the County or State in connection
with the conveyance of the Property and the recordation of the Deed, including
without limitation, the appropriate Real Estate Withholding form(s) and a
Declaration of Value;
(iv)    Resolutions; Title Company Affidavits, Etc. Resolutions and certificates
as required to evidence good standing and the due authorization of the execution
and performance of this Agreement and the documents to be delivered pursuant
hereto together with all affidavits, indemnities and other agreements required
by the Title Company; and
(v)    Other Documents. Any other document required to be delivered pursuant to
any other provisions of this Agreement.

15


15

--------------------------------------------------------------------------------




16.    Brokerage. Buyer and Seller represent and warrant to the other that it
has dealt with no broker, finder or other intermediary in connection with this
sale other than CBRE, Inc. (“Broker”). Seller agrees to pay all brokerage
commissions due to Broker in connection herewith. Buyer and Seller each agree to
indemnify, defend and hold the other harmless from and against all claims,
demands, causes of action, loss, damages, liabilities costs and expenses
(including without limitation attorneys’ fees and court costs) which the
indemnified party may incur arising by reason of the above representation being
false.
17.    Indemnity. Buyer agrees to indemnify, defend and hold harmless Seller
from and against, and to reimburse Seller with respect to, any and all claims,
demands, causes of action, losses, damages, liabilities, costs and expenses
(including without limitation reasonable attorney’s fees and court costs)
asserted against or incurred by Seller by reason of or arising out of any Lease,
Contract, claim for damages or any other claim with respect to or accruing on or
after the Closing Date. Seller agrees to indemnify, defend and hold harmless
Buyer from and against, and to reimburse Buyer with respect to, any and all
claims, demands, causes of action, losses, damages, liabilities, costs and
expenses (including without limitation reasonable attorney’s fees and court
costs) asserted against or incurred by Buyer by reason of or arising out of any
Lease, Contract, claim for damages or any other claim accruing prior to the
Closing Date. The provisions of this Section 17 shall survive Closing and
recordation of the Deed.


1.    Confidentiality. Buyer shall not disclose any Confidential Information (as
defined below) to any party other than (a) persons within Buyer’s organization,
Buyer’s affiliates, persons who may invest in, or co-purchase with Buyer, or
person with which Buyer has contracted, including attorneys, accountants,
appraisers, engineers, environmental consultants and other professionals engaged
for this contemplated transaction who are advised of the confidential nature of
the Confidential Information, (b) potential lenders and agents of potential
lenders who are advised of the terms of this Agreement related to the
Confidentiality Information, (c) as necessary to consummate the terms of this
Agreement or any financing relating thereto, and (d) subject to the last
sentence of this paragraph, as required by law or court order. “Confidential
Information” means the terms of this Agreement and all due diligence information
(including the Documents) provided to Buyer by Seller other than information of
public record or generally known to the public. Buyer will destroy any
electronic or paper documents constituting the Confidential Information, or
return it to Seller if appropriate, if the Closing does not occur or this
Agreement is terminated by Buyer or Seller before Closing. The confidentiality
provisions of this Section 18 shall not apply to any disclosures made by Buyer
as required by law, by court order, or in connection with any subpoena served
upon Buyer; provided Buyer shall provide Seller with written notice before
making any such disclosure. Buyer’s obligations under this Section 18 shall
survive termination of this Agreement.


2.    No Other Representations. Buyer acknowledges that neither Seller nor
anyone acting, or purporting to act, on behalf of Seller, has, except as
expressly set forth in this Agreement, made any representation or warranty with
respect to the Property.
3.    Assignability. Buyer shall not have the right to assign its interest in
this Agreement without Seller’s advance written consent, which consent may be
withheld in Seller’s sole and absolute discretion. Buyer hereby agrees that any
assignment by Buyer, if consented to by Seller, shall not relieve Buyer of its
obligations and liabilities hereunder. Additionally, it shall be a condition of
any such assignment that the assignee assumes, in a written instrument delivered
to Seller (in form and content reasonably acceptable to Seller), all obligations
of Buyer hereunder. Seller’s approval of any assignment of Buyer’s interest in
this Agreement shall not constitute a waiver of Seller’s right to approve any
subsequent assignments.

16


16

--------------------------------------------------------------------------------




Notwithstanding the terms of this Paragraph 20, Buyer shall have the right to
assign its rights and obligations under this Agreement to three separate
Massachusetts limited liability companies, each of which shall be an affiliate
of Buyer. Buyer’s right to assign this Agreement shall be subject to execution
by Buyer and the assignee of a form of assignment agreement reasonably
acceptable to Seller. Buyer shall give notice of any such proposed assignment to
Seller not less than five (5) days prior to the scheduled the Closing Date. Upon
such assignment, the assignee shall succeed to all of the rights of Buyer under
this Agreement (including without limitation Buyer’s rights with respect to the
Deposit) and shall assume all of Buyer’s obligations under the Agreement. No
such assignment shall relieve Buyer of any liability under the Agreement in the
event of a default by Buyer or its assignee.


4.    Notices.
(a)    All notices, demands, requests or other communications from each party to
the other required or permitted under the term of this Agreement shall be in
writing and, unless and until otherwise specified in a written notice by the
party to whom notice is intended to be given, shall be sent to the parties at
the following respective addresses:
if intended for Buyer:        Chestnut Realty Management, LLC
One Monarch Place, Suite 1300
Springfield, MA 01144 - 1300Attn: William Steinberg
Email: wsteinberg@chestnutrealtyllc.com


With a copy to:            Elizabeth McDermott, Esq.
attybmcd@gmail.com
Prior to 10/12/15:
376 Stage Harbor Rd.
Chatham, MA 02633


After 10/12/15
202 Summit Run
Stowe, VT 05672
                              

17


17

--------------------------------------------------------------------------------




if intended for Seller:        RRE Tamarlane Holdings, LLC
RRE Coach Lantern Holdings, LLC
RRE Foxcroft Holdings, LLC
RRE FP, LLC
c/o Resource Real Estate, Inc.
1845 Walnut Street, 18th Floor
Philadelphia, PA 19103
Attn: Sam Zell, Transaction Manager
Facsimile No.: (215) 761-0457
Email: szell@resourcerei.com


With a copy to:            Resource Real Estate, Inc.
1845 Walnut Street, 18th Floor
Philadelphia, PA 19103
Attn: Shelle Weisbaum, General Counsel
Facsimile No.: (215) 761-0452
Email: sweisbaum@resourcerei.com


And with a copy to:        Ledgewood
Two Commerce Square
2001 Market Street, 34th Floor
Philadelphia, PA 19103
Attn: Stacy C. Bedwick, Esquire
Facsimile No.: (215) 735-2513
Email: sbedwick@ledgewood.com
         
Notices may be given on behalf of any party by its legal counsel.
(b)    Each such notice, demand, request or other communication shall be deemed
to have been properly given for all purposes if (i) delivered to a nationally
recognized overnight courier service for next business day delivery, to its
addressee at such party’s address as set forth above or (ii) delivered via
facsimile transmission to the facsimile number listed above or via electronic
mail to the email address listed above, provided, however, that if such
communication is given via facsimile transmission or email, an original
counterpart of such communication shall concurrently be sent in the manner
specified in clause (i) above.
(c)    Each such notice, demand or request shall be deemed to have been given
upon the earlier of (i) actual receipt or refusal by the addressee or (ii)
deposit thereof with the courier if sent pursuant to section (b)(ii) above.
5.    Additional Escrow Provisions.
(e)    Deposit. Title Company agrees to deposit the Deposit in an interest
bearing account, subject to the receipt from Buyer of a form W-9 for the
purposes of investing said funds and to hold and disburse said funds, and any
interest earned thereon, as hereinafter provided. Upon written notification from
Seller or Buyer in accordance with the terms of this Agreement, Title Company
shall release the funds in accordance with and pursuant to the written
instructions. In the event of a dispute between any of the parties hereto
sufficient in the sole discretion of Title Company to justify its doing so,
Title Company shall be entitled to tender unto the registry or custody of any
court of competent

18


18

--------------------------------------------------------------------------------




jurisdiction all money or property in its hands held under the terms of this
Agreement, together with such legal pleading as it deems appropriate, and
thereupon be discharged.
(f)    Escrow Holder. Seller and Buyer covenant and agree that in performing any
of its duties under this Agreement, Title Company shall not be liable for any
loss, costs or damage which it may incur as a result of serving as Escrow Holder
hereunder, except for any loss, costs or damage arising out of its willful
default or gross negligence. Accordingly, Title Company shall not incur any
liability with respect to (i) any action taken or omitted to be taken in good
faith upon advice of its counsel given with respect to any questions relating to
its duties and responsibilities, or (ii) to any action taken or omitted to be
taken in reliance upon any document, including any written notice of instruction
provided for in this Agreement, not only as to its due execution and the
validity and effectiveness of its provisions, but also to the truth and accuracy
of any information contained therein, which Title Company shall in good faith
believe to be genuine, to have been signed or presented by a proper person or
persons and to conform with the provisions of this Agreement.
(g)    Indemnity. Seller and Buyer hereby agree to indemnify and hold harmless
Title Company against any and all losses, claims, damages, liabilities and
expenses, including without limitation, reasonable costs of investigation and
attorneys' fees and disbursements which may be imposed upon or incurred by Title
Company in connection with its serving as Escrow Holder hereunder, except for
any loss, costs or damage arising out of its willful default, gross negligence
or failure to adhere to the terms or conditions of this Agreement. The
provisions of this Section shall survive termination of this Agreement.
6.    Miscellaneous.
(a)    Entire Agreement; Governing Law. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof,
supersedes all prior or other negotiations, representations, understandings and
agreements of, by or among the parties, express or implied, oral or written,
which are fully merged herein. The express terms of this Agreement control and
supersede any course of performance and/or customary practice inconsistent with
any such terms. Any agreement hereafter made shall be ineffective to change,
modify, discharge or effect an abandonment of this Agreement unless such
agreement is in writing and signed by the party against whom enforcement of such
change, modification, discharge or abandonment is sought. This Agreement shall
be governed by and construed under the laws of the State where the Real Property
is located.
(b)    Liability. Notwithstanding anything to the contrary contained herein,
Seller’s shareholders, partners, members, the partners or members of such
partners or members, the shareholders of such partners or members, and the
trustees, officers, directors, employees, agents and security holders of Seller
and the partners or members of Seller assume no personal liability for any
obligations entered into on behalf of Seller and its individual assets shall not
be subject to any claims of any person relating to such obligations.  The
foregoing shall govern any direct and indirect obligations of Seller under this
Agreement. Notwithstanding anything to the contrary contained herein, Buyer’s
members, the partners or members of such partners or members, the shareholders
of such partners or members, and the trustees, officers, directors, employees,
agents of Seller and the partners or members of Buyer assume no personal
liability for any obligations entered into on behalf of Buyer and its individual
assets shall not be subject to any claims of any person relating to such
obligations. The foregoing shall govern any direct and indirect obligations of
Buyer under this Agreement. This provision shall expressly survive Closing and
recordation of the Deed or termination of this Agreement.

19


19

--------------------------------------------------------------------------------




(c)    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties and their respective heirs, personal
representatives, successors and assigns.
(d)    Provisions Separable. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other
provision may be invalid or unenforceable in whole or in part.
(e)    Gender, etc. Words used in this Agreement, regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context indicates is appropriate.
(f)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall be binding when one
or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected on this Agreement as the signatories.
Electronically transmitted counterparts of this Agreement or signature pages
hereof shall have the same force and effect as originals.
(g)    Exhibits. All exhibits attached to this Agreement are incorporated by
reference into and made a part of this Agreement.
(h)    No Waiver. Neither the failure nor any delay on the part of either party
to this Agreement to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of any such right, remedy, power or
privilege with respect to any other occurrence. No waiver shall be effective
unless it is in writing and is signed by the party asserted to have granted such
waiver.
(i)    Headings. The headings incorporated in this Agreement are for convenience
in reference only, are not a part of this Agreement and do not in any way limit
or add to the terms and provisions of this Agreement.
(j)    Interpretation. No provision of this Agreement is to be interpreted for
or against either party because that party or that party’s legal representative
or counsel drafted such provision.
(k)    Time. Time is of the essence of this Agreement. In computing the number
of days for purposes of this Agreement, all days shall be counted, including
Saturdays, Sundays and holidays; provided, however, that if the final day of any
time period provided in this Agreement shall end on a Saturday, Sunday or legal
holiday, then the final day shall extend to 5:00 p.m. Eastern time of the next
full business day. For the purposes of this Section, the term “holiday” shall
mean a day other than a Saturday or Sunday on which banks are closed in the
state in which the Real Property is located.
(l)    Attorney’s Fees. In connection with any litigation arising out of this
Agreement, including without limitation an action for specific performance, the
prevailing party shall be entitled to recover all costs incurred, including
reasonable attorney’s fees. For purposes of this Agreement, “prevailing party”
shall include, without limitation, a party obtaining substantially the relief
sought, whether by compromise, settlement or otherwise.

20


20

--------------------------------------------------------------------------------




(m)    No Recording of Agreement. Neither Seller nor Buyer shall cause or permit
this Agreement to be filed of record in any office or place of public record
and, if Buyer or Seller shall fail to comply with the terms hereof by recording
or attempting to record the same, such act shall not operate to bind or cloud
title to the Real Property.
(n)    Intentionally Omitted.
(o)    WAIVER OF JURY TRIAL. BUYER WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT, (II)
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALING OF THE BUYER
AND SELLER IN RESPECT OF THIS AGREEMENT OR RELATED TRANSACTIONS, IN EACH CASE
WHETHER NOW EXISTING OR LATER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. BUYER AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION WILL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT SELLER
MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF BUYER TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
(p)    1031 Exchange. Buyer or Seller may desire to exchange, for other property
of like kind and qualifying use within the meaning of Section 1031 of the
Internal Revenue Code of 1986, as amended (the "Code"), and the Treasury
Regulations promulgated thereunder, fee title in the Project. Each of Buyer and
Seller expressly reserves the right to assign its rights, but not its
obligations, hereunder to a Qualified Intermediary as provided in Treasury Reg.
§1.1031(k)-1(g)(4) on or before Closing and each party hereby agrees to fully
cooperate with the other party, at no cost to such party, in the furtherance of
any such like-kind exchange pursuant to Code §1031 contemplated by either party
hereto.
(q)    Several Obligations. Buyer agrees that, notwithstanding any other
provision of this Agreement to the contrary, the representations, warranties,
obligations, and covenants of each entity comprising Seller are individual and
several, and not joint and several, and that each entity comprising Seller is
responsible and liable only for its own Property and its own representations,
warranties, obligations, and covenants. Buyer agrees that it shall look solely
to the applicable Seller, or the proceeds of sale received by such Seller, for
any amount due hereunder or, obligation owed hereunder, and further waives any
and all claims against any other party or Property for payment or performance of
the same, including, without limitation, any other Seller, or any partner,
member, manager, shareholder, director, officer, employee, affiliate,
representative or agent of any Seller. This provision shall expressly survive
Closing and recordation of the Deed or termination of this Agreement.
(r)    Obligation to Close on all Property. Except as expressly set forth in
this Agreement, Buyer’s obligation to purchase the Property is not severable and
Buyer must purchase all three of the properties comprising the Property (or
alternatively, terminate with respect to all three). Similarly, except as
expressly stated this Agreement, Seller’s obligations to sell the Property are
not severable and Seller must sell all of the properties comprising the Property
to Buyer.




[SIGNATURES CONTAINED ON FOLLOWING PAGE]

21


21

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Agreement of Purchase and Sale as a sealed instrument as of the day and
year first above written.




SELLER:


RRE TAMARLANE HOLDINGS, LLC, a Delaware limited liability company


By: RCP Tamarlane Manager, LLC, a Delaware limited liability company, its
manager




By:                (SEAL)
Name:
Title:


RRE COACH LANTERN HOLDINGS, LLC, a Delaware limited liability company


By: RCP Coach Lantern Manager, LLC, a Delaware limited liability company, its
manager




By:                (SEAL)
Name:
Title:


RRE FOXCROFT HOLDINGS, LLC, a Delaware limited liability company


By: RCP Foxcroft Manager, LLC, a Delaware limited liability company, its manager




By:                (SEAL)
Name:
Title:


RRE FP, LLC, a Delaware limited liability company


By: RCP FP Manager, LLC, a Delaware limited liability company, its manager




By:                (SEAL)
Name:
Title:

22


22

--------------------------------------------------------------------------------






BUYER:




CHESTNUT REALTY MANAGEMENT, LLC




By:                (SEAL)
Name:
Title: Manager


Taxpayer ID Number:             



23


23

--------------------------------------------------------------------------------




JOINDER OF ESCROW HOLDER




For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned, the Escrow Holder named in the annexed
Agreement, hereby agrees to be bound by the provisions of the annexed Agreement
relating to the holding and disbursement of all monies paid to the undersigned
in escrow, and to disburse such sums strictly in accordance with the terms of
the Agreement.


Intending to be legally bound, the undersigned has caused this Joinder to be
executed by its duly authorized representative the ____day of September, 2015.




LAND SERVICES USA, INC.




By:                    
Name:
Title:

24


24

--------------------------------------------------------------------------------




EXHIBIT A-1


[LEGAL DESCRIPTION OF TAMARLANE]

25


25

--------------------------------------------------------------------------------






EXHIBIT A-2


[LEGAL DESCRIPTION OF COACH LANTERN]

26


26

--------------------------------------------------------------------------------










EXHIBIT A-3


[LEGAL DESCRIPTION OF FOXCROFT]



27


27

--------------------------------------------------------------------------------




EXHIBIT B




When recorded return to:
____________________
____________________
____________________
Attn:








QUITCLAIM DEED WITH COVENANT


________________________, LLC, a Delaware limited liability company, for
consideration paid, grants to ____________________, a
____________________________, whose mailing address is
____________________________, with quitclaim covenant, a certain lot or parcel
of land situated in the City of ____________, County of ____________ and State
of Maine, together with all buildings and improvements thereon and rights and
easements appurtenant thereto, all as more particularly described in Exhibit A
attached hereto and made a part hereof.


Meaning and intending to convey, and hereby conveying, the same premises
conveyed by _______________ a ____________ to the Grantor herein by deed dated
____________ and recorded in the ______________County Registry of Deeds in Book
_________, Page ________.


SUBJECT TO any and all easements and other restrictions of record set forth on
Exhibit B attached hereto and made a part hereof.




IN WITNESS WHEREOF, the Grantor has caused this instrument to be executed under
seal this _________ day of _______________________, 2015.


GRANTOR:






                                                
___________________            By:                    
WITNESS        

28


28

--------------------------------------------------------------------------------






STATE OF _________________


COUNTY OF _______________


    
On this _____ day of __________________, 2015, before me the undersigned Notary
Public, personally appeared the above-named ________________________________,
the ________________ of __________________, a Delaware limited liability
company, the manager of _________________, LLC, a Delaware limited liability
company, and acknowledged the foregoing instrument to be his/her free act and
deed in his/her said capacity and the free act and deed of said company.


Signature of Notary Public:______________________
Print Name: _________________________
My commission expires: ____________________








DEED EXHIBIT A – LEGAL DESCRIPTION




DEED EXHIBIT B – ENCUMBRANCES

29


29

--------------------------------------------------------------------------------




EXHIBIT C


BILL OF SALE AND ASSIGNMENT
THIS BILL OF SALE AND ASSIGNMENT (the “Assignment”) is made as of
_________________, 2015, by _______________, LLC, a Delaware limited liability
company (“Seller”) in favor of ___________________, a ________________
(“Buyer”).


RECITALS
A.     Pursuant to a certain Agreement of Purchase and Sale, dated as of
September ___, 2015 (the “Agreement of Sale”), Seller has agreed to sell to
Buyer, upon the terms, provisions and conditions set forth therein, certain
property (hereinafter “Property”) located at ___________, all as more
particularly described in the Agreement of Sale.


B.    In connection with the sale and purchase of the Property, Seller desires
to sell, assign and transfer to Buyer all of Seller’s right, title and interest
in and to the Personal Property identified and as defined in the Agreement of
Sale, an inventory of which is attached hereto as Exhibit “A”, all upon the
terms, covenants and conditions set forth in this instrument.


NOW THEREFORE, for an in consideration of Ten Dollars ($10.00), the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, Seller hereby agrees as follows:


1.    Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given such terms in the Agreement of
Sale.


2.Transfer and Assignment. Seller hereby sells, transfers, assigns, delivers and
conveys to Buyer, its successors and assigns, all of Seller's right, title and
interest in, to and under the Personal Property, free and clear of any security
interest or other lien of any third party.


3.Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer as follows:


(i)    Seller is the sole owner and holder of the Personal Property;


(ii)    Seller has the power, authority and right to execute and deliver this
Assignment and to sell, transfer, assign, deliver and convey the Personal
Property; and


(iii)    There are no outstanding security interests or other liens encumbering
the Personal Property as of the Closing Date.



30

--------------------------------------------------------------------------------




4.AS IS, WHERE IS. THE PERSONAL PROPERTY IS BEING CONVEYED “AS IS”, “WHERE IS”,
AND “WITH ALL FAULTS” AS OF THE DATE OF THIS ASSIGNMENT, WITHOUT ANY
REPRESENTATION OR WARRANTY WHATSOEVER AS TO ITS CONDITON, FITNESS FOR ANY
PARTICULAR PURPOSE, MERCHANTABILITY OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED,
EXCEPT AS SPECIFICALLY SET FORTH IN THIS INSTRUMENT. SELLER SPECIFICALLY
DISCLAIMS ANY WARRANTY, GUARANTY OR REPRESENTATION, ORAL OR WRITTEN, PAST OR
PRESENT, THERETO. BUYER IS HEREBY THUS ACQUIRING THE PERSONAL PROPERTY BASED
SOLEY UPON BUYER’S OWN INDEPENDENT INVESTIGATIONS AND INSPECTION OF THAT
PROPERTY AND NOT IN RELIANCE UPON ANY INFORMATION PROVIDED BY SELLER OR SELLER’S
AGENTS OR CONTRACTORS.


5.Absolute Transfer. It is the intention of Seller to transfer absolute title of
the Personal Property to Buyer, its successors and assigns, free of any equity
of redemption by Seller or its successors and assigns


6.Binding Effect. This Assignment shall be binding upon and inure to the benefit
of Seller and Buyer and their respective heirs, personal representatives,
successors and assigns.




IN WITNESS WHEREOF, intending to be legally bound, Seller has caused this Bill
of Sale and Assignment to be executed by its duly authorized officer on the day
and year first above written.


SELLER:






By:____________________________(SEAL)
Name:
Title:












Exhibit “A” - inventory





31

--------------------------------------------------------------------------------




EXHIBIT D - 1


[RENT ROLLS]




SEE ATTACHED

32

--------------------------------------------------------------------------------




EXHIBIT D - 2


[DELINQUENCY REPORTS]




SEE ATTACHED

33

--------------------------------------------------------------------------------




 
EXHIBIT E


ASSIGNMENT AND ASSUMPTION OF LEASES


THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) is made and entered
into as of __________, 2015, by and between ______________, LLC, a Delaware
limited liability company (“Assignor”) and _________________, a
__________________ (“Assignee”).


RECITALS


A.    Pursuant to a certain Agreement of Purchase and Sale, dated as of
September ___ 2015 (the “Agreement of Sale”), Assignor has agreed to sell to
Assignee, upon the terms, provisions and conditions set forth therein, certain
property (hereinafter “Property”) located at _____________, all as more
particularly described in the Agreement of Sale.


B.    In connection with the sale and purchase of the Property, Assignor desires
to assign to Assignee all tenant leases encumbering the Property and Assignee
desires to accept said assignment and assume the obligations of Assignor under
said leases, all upon the terms, covenants and conditions set forth in this
instrument.


NOW, THEREFORE, in consideration of the purchase price paid by Assignee to
Assignor for the Property, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Assignor and Assignee
covenant and agree as follows:


1.    Assignment. Assignor hereby assigns, transfers and sets over unto Assignee
all of Assignor’s right, title and interest in and to (collectively, the
“Assigned Interests”) (a) the leases set forth on the rent roll attached hereto
as Exhibit A and made a part of this Assignment and any other lease, license or
right of occupancy affecting the Property, together with all amendments,
extensions, and other modifications thereto (the “Leases”), (b) any and all
rights of Assignor and the lessor under the Leases to collect rents, additional
rents, escrow or security deposits, fees, income, charges, and profits now or
hereafter arising thereunder, and (c) any guarantees of any Leases, to have and
to hold the same unto Assignee, its successors and assigns.


    2.    Assumption. Assignee accepts said assignment and assumes all
obligations of Assignor on the part of the lessor/landlord under the Leases
first arising or accruing on or after the date of this Assignment.


3.    Indemnification by Assignor. Assignor agrees to indemnify, defend and hold
Assignee harmless from and against any claim, demand, cause of action, charge,
judgment, damage, liability, cost or expense (including, without limitation,
reasonable attorney’s fees and legal costs) (a) arising out of the Assigned
Interests in connection with events occurring at any time during Assignor’s
ownership of the Property, or (b) arising out of any claim by any tenant arising
prior to the date of this Assignment with respect to any security deposit but
only to the extent of the amount of such security deposit and interest thereon
not transferred by Assignor to Assignee.

34

--------------------------------------------------------------------------------






4.    Indemnification by Assignee. Assignee agrees to indemnify, defend and hold
Assignor harmless from and against any claim, demand, cause of action, charge,
judgment, damage, liability, cost or expense (including, without limitation,
reasonable attorneys’ fees and legal costs) arising out of the Assigned
Interests in connection with events occurring on or after the date of this
Assignment or arising out of any claim by any tenant arising on or after the
date of this Assignment with respect to its security deposit but only to the
extent of the amount of such security deposit and interest thereon transferred
by Assignor to Assignee and not returned to such tenant by Assignee.


5.     Counterparts. This Assignment may be executed and delivered in any number
of counterparts, each of which so executed and delivered shall be deemed to be
an original and all of which shall constitute one and the same instrument. For
purposes of this Assignment, any signature transmitted by e-mail (in pdf format)
shall be considered to have the same legal and binding effect as any original
signature.
6.    Binding Effect. This Assignment shall be binding upon and inure to the
benefit of Assignor and Assignee and their respective heirs, personal
representatives, successors and assigns.


IN WITNESS WHEREOF, intending to be legally bound, the parties have caused this
Assignment and Assumption of Leases to be executed by their duly authorized
officers on the day and year first above written.


ASSIGNOR:






By: ___________________________ (SEAL)
Name:
Title:




                     ASSIGNEE:


[___________________]




By: ____________________________ (SEAL)
Name:
Title:








Exhibit A – rent roll











35

--------------------------------------------------------------------------------







36

--------------------------------------------------------------------------------




EXHIBIT F


ASSIGNMENT AND ASSUMPTION OF CONTRACTS


THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this “Assignment”) is made and
entered into as of __________ 2015, by and between ____________, LLC, a Delaware
limited liability company (“Assignor”) and _________________, a
__________________ (“Assignee”).


R E C I T A L S:


A.    Pursuant to a certain Agreement of Purchase and Sale, dated as of
September ___, 2015 (the “Agreement of Sale”), Assignor has agreed to sell to
Assignee, upon the terms, provisions and conditions set forth therein, certain
property (hereinafter “Property”) located at _____________, all as more
particularly described in the Agreement of Sale.


B.    In connection with the sale and purchase of the Property, Assignor desires
to assign to Assignee all of Assignor’s right, title and interest in and to
those agreements set forth on Exhibit A attached to and made a part of this
Assignment (collectively, the “Contracts”) and Assignee desires to accept said
assignment and assume the obligations of Assignor under the Contracts, all upon
the terms, covenants and conditions set forth in this instrument.


NOW, THEREFORE, in consideration of the purchase price paid by Assignor to
Assignee for the Property and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Assignor and Assignee covenant
and agree as follows:


1.    Assignment. Assignor hereby assigns, transfers and sets over to Assignee
all of Assignor’s right, title and interest in and to the Contracts. Assignor
agrees to pay and perform all terms, covenants, conditions, agreements and
obligations to be kept and performed under the Contracts to the date of this
Assignment, together with such other obligations of Assignor concerning the
Contracts set forth in the Agreement of Sale.


2.    Assumption. Assignee accepts said assignment and assumes all obligations
of Assignor under the Contracts arising or accruing on or after the date of this
Assignment.


3.    Indemnification by Assignor. Assignor agrees to indemnify, defend and hold
Assignee harmless from and against any claim, demand, cause of action, charge,
judgment, damage, liability, cost or expense (including, without limitation,
reasonable attorneys’ fees and legal costs) arising out of the Contracts prior
to the date of this Assignment.


4.    Indemnification by Assignee. Assignee agrees to indemnify, defend and hold
Assignor harmless from and against any claim, demand, cause of action, charge,
judgment, damage, liability, cost or expense (including, without limitation,
reasonable attorneys’ fees and legal costs) arising out of the Contracts after
the date of this Assignment.


5.     Counterparts. This Assignment may be executed and delivered in any number
of counterparts, each of which so executed and delivered shall be deemed to be
an original and all of which shall constitute one and the same instrument. For
purposes of this Assignment, any signature transmitted

37

--------------------------------------------------------------------------------




by e-mail (in pdf format) shall be considered to have the same legal and binding
effect as any original signature.
6.    Binding Effect. This Assignment shall be binding upon and inure to the
benefit of Assignor and Assignee and their respective heirs, personal
representatives, successors and assigns.


IN WITNESS WHEREOF, intending to be legally bound, Assignor and Assignee have
caused this Assignment and Assumption of Contracts to be executed by their duly
authorized officers on the day and year first above written.


ASSIGNOR:


                    




By: _____________________________ (SEAL)
Name:
Title:












                     ASSIGNEE:


[_____________]




By: ____________________________ (SEAL)
Name:
Title:







38

--------------------------------------------------------------------------------




EXHIBIT G


FIRPTA






Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. tax purposes (including section 1445), the undersigned “Transferor”
which is the owner, directly or indirectly of all of the membership interests of
______________________, LLC, a Delaware limited liability company, which has
legal title to a U.S. real property interest under local law, will be the actual
transferor of the property for U.S. tax purposes and not the disregarded entity.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by Transferor, the undersigned
hereby certifies as follows:


1.
Transferor is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);



2.
Transferor is not a disregarded entity, as defined in Treas. Reg. §
1.1445-2(b)(2)(iii);



3.
Transferor’s U.S. taxpayer identification number is _________________; and



4.
Transferor’s office address is 1845 Walnut Street, 18th Floor, Philadelphia, PA
19103.

    
Transferor understands that the above information may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.


Under penalties of perjury, the undersigned, in the capacity set forth below,
hereby declares that he has examined this instrument and to the best of his
knowledge and belief it is true, correct, and complete, and the undersigned
further declares that he has the authority to sign this document in such
capacity.


                        


By:______________________________
Name:
Title:


Dated: __________________, 2015

39

--------------------------------------------------------------------------------




EXHIBIT H
NOTICE TO TENANTS
_________, 2015
PERSONAL DELIVERY
Residents of _______ Apartments
_________________
_________________

Dear Resident:


Notice is hereby given to the tenants of _________________ Apartments (the
“Property”) that the current owner of the Property (the “Seller”), has sold the
Property to ____________(“Buyer”), effective as of this date. Buyer has assumed
all of the obligations of Seller, as landlord under your lease, including any
obligations with respect to your security deposit. Buyer is now your landlord
and all future rent payments under your lease shall be made to Buyer.
In the event that your rent payments are made to Seller via an ACH or other
automatic debit system, such payments shall be rejected as of the date hereof
and you should make alternative arrangements with Buyer for the payment of your
rent.
Buyer’s address for purposes of your lease is as follows:
___________________
___________________
Attn: _______________


All future rental payments should be hand delivered to
[____________________________].
Sincerely,


SELLER:






By:___________________________________(SEAL)
Name:
Title:


                     

40

--------------------------------------------------------------------------------








SCHEDULE 5(b)


[DOCUMENTS]


To the extent in Seller’s possession or control:


.     PHYSICAL ITEMS
    
1.1    Site Plans (with dimensions)
1.2    Building Plans
1.3    Environmental Reports/Site Assessment Reports
1.4    Building Plans & Specifications
1.5 Warranties (Construction, Roof, Mechanical Equipment, etc.)


2.    LEASE INFORMATION


2.1 Copies of all Leases & lease guaranties, including amendments (onsite access
only)
2.2 Current Rent Roll,
2.3 Standard Lease Form
2.4    Insurance Certificates
2.5 Lease Correspondence Files (onsite access only)




3.    FINANCIAL INFORMATION


3.1    three years of monthly operating statements through August 2015
3.2 Recent Tax Bills and Assessments – 2 years
3.3 Current Aged Receivable Report


4.    TITLE & SURVEY


4.1 Existing Title Insurance policy
4.2 Legal Description
4.3    Certified A.L.T.A. Survey


5. OTHER INFORMATION


5.1 Certificates of Occupancy/Use Permits
5.2     Service & Maintenance Contracts
5.3     Management & Leasing Contracts
5.4 Three years of Insurance Claims History
5.5 Personal Property Schedule
5.6 Continuing Brokerage & Leasing Commission Agreements
5.7 Certificates regarding the presence of lead











41

--------------------------------------------------------------------------------






SCHEDULE 5(c)


NON-CANCELLABLE CONTRACTS




Coach Lantern
•         Time Warner Cable


Fox Croft
•         AquaPure Water Technology
•         Protection One
•         Time Warner Cable


Tamarlane
•         AquaPure Water Technology
•         MacGray
•         Time Warner Cable











42